Citation Nr: 1726248	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  09-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and schizophrenia.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1995 in the United States Army.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  During the appeal, jurisdiction transferred to the RO in St. Petersburg, Florida.
The Board has twice remanded this claim and it is again properly before the Board.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, first manifested after service and is not caused or aggravated by any aspect of service.

2.  The Veteran's acquired psychiatric disorder, variously diagnosed, did not manifest to a compensable degree within one year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a December 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a Veteran obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's service treatment records, post-service treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist.

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  In an April 2011 remand, the Board directed that the Veteran receive an examination, which was scheduled in May 2014 for June 2014.  However, the Veteran failed to report for the examination and did not provide an explanation.  When a Veteran fails to report of an examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Additionally, the Board finds there has been substantial compliance with the Board's April 2011 and March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The RO scheduled the Veteran for a psychiatric examination and a hearing, per the remand directives.  The Veteran appeared at neither.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease, injury or event and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (2004).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2006) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'", quoting Jandreau v Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007)).

The Board notes that VA presumes that Veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that a psychiatric disorder preexisted service; and (2) clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A psychosis is defined as brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder. 38 C.F.R. § 3.384.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

i.  Merits of the Service Connection Claim - Direct Service Connection (In-Service Incurrence)

In his November 2007 application, the Veteran claimed to have a psychiatric disorder that is connected to his service in the U.S. Army (originally claimed as PTSD, but PTSD was later withdrawn, and the claim was recharacterized).  On the application, the Veteran indicated his disability began in June 2003.  In a March 2009 notice of disagreement and accompanying letter, the Veteran stated that he had psychotic problems while in the military, discussed his conditions with a doctor at Ft. Bragg and that his mental illness originated as a result of his enlistment while stationed at Ft. Bragg.

A review of the record reveals that the Veteran has a current psychiatric disorder, variously diagnosed.  However, the record is less clear regarding whether the Veteran had a psychiatric disorder while in service or whether there was an in-service incident that may have caused his current disability.  

The Veteran has stated that he saw a doctor while in service.  In January 2011, the Veteran reported he had his first contact with mental health professionals while he was in the Army, in 1993, but he was given not medication or therapy.  The Veteran is competent to report a contemporaneous diagnosis, but did not do so.

The Veteran's service treatment records do not indicate a specific treatment for any psychiatric complaints or a conversation about mental health; however, the service records do contain some complaints of potential mental health abnormalities.  Specifically, during his separation examination in April 1995, the Veteran complained of sleep problems, and indicated that he "didn't know" if he had ever experienced depression or excessive worry.  The Board additionally notes that the Veteran has been found in recent years to exhibit panic attacks, and that he checked "yes" during the separation examination to questions asking if had ever experienced shortness of breath, pain or pressure in the chest, palpitation/pounding heart, and dizziness/fainting spells.  In light of the above, the Board had previously remanded this case in order to obtain a medical examination and opinion, but the Veteran did not attend the examination.

Nearly three months after separation, in October 1995, the Veteran was provided a general VA examination related to a separate claim.  Nervous manifestations were noted as zero and the Veteran was considered capable of managing his own benefit payments.  

The Veteran was treated for a suspected viral syndrome in November 2000.  Although treatment notes reveal the Veteran was considered to have a memory impairment, the examining nurse did not find that the veteran had a psychological barrier to being taught.

In 2002 the Veteran sought treatment for panic attacks.  The Veteran stated the attacks started that year, after September 11, 2001.  Medical professionals did not find a medical cause for his panic attacks, but did note that the first episode, in March 2002, coincided with him moving in by himself.  In October 2002, a medical student and medical doctor noted the Veteran's predisposing factors to mood disorders, but none related to his military service.
The Veteran has continued to seek treatment and over the years, no medical professional has opined that the Veteran's current disability relates to his military service or had its onset while the Veteran was in service.

In November 2006, the Veteran presented to an emergency room with symptoms of mania with psychosis with somatic complaints that he attributed mainly to excess exposure to a chemical at work (pechloroethylene, or "perc").  In December 2012 an examiner noted that the Veteran's complaints have been pretty consistent and began as early as 2002.  The examiner also stated that it was unclear whether the Veteran's symptoms "predated exposure to perc as patient was working part-time at a dry cleaner's when he was seen by psych in 8/2002."  The examiner noted that the Veteran's symptoms may be somatic as his symptoms improved after being away from work, but also while taking new psychological medications.  The Veteran was later noted to have a fear of dangerous things, including chemicals.

A July 2008 examiner noted the Veteran's symptoms onset when the Veteran was in his mid-thirties.  This is consistent with prior statements of a 2002 onset.

In April 2013, the Veteran discussed his current symptoms with a treatment provider and reported that he noticed his symptoms while in the military and that the symptoms worsened considerably over time.  The provider noted that his symptoms are consistent with a diagnosis of OCD, but did not give an opinion on whether the Veteran's history supports an in-service onset or whether his psychiatric disorder relates to his service.  Furthermore, the examiner did not state whether the Veteran's description of in-service symptoms supported the current diagnosis.

The Veteran is competent to report his symptoms, and although a medical opinion is not required to establish a nexus, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (2012).  The statements of the medical professionals of record are found to be of more probative weight and support an onset years after service and are silent with regard to causation related to the Veteran's service.  Furthermore, the probative weight of the Veteran's nexus statement is lessened by the inconsistency of his statements with regard to the onset of his psychological disability.  

In short, the evidence of an in-service disease or injury is limited, and regardless of whether the Board were to recognize that element of service connection, the evidence of record does not support that a nexus exists between the Veteran's current disability and his service.

ii.  The Merits of the Service Connection Claim Based on Aggravation 

In his July 2009 appeal to the Board, the Veteran stated that his psychiatric disorders "were all preexisting while I was enlisted in the military and were made much worse by my military service."

The Veteran's July 1991 enlistment report of medical examination shows no psychiatric disorder was noted on entry into service.  Therefore, the presumption of soundness applies in this case.  See 38 U.S.C.A. § 1111, see also Morris v. Shinseki, 678 F.3d 1346, 1354 (presumption is not applicable to personality disorders).

As noted above, the Board finds that the Veteran is competent to report his symptoms, but not diagnose his psychiatric disability, in the present case.   Furthermore, the Board finds the Veteran's July 2009 statement of a pre-service psychiatric disability is not credible.  This statement conflicts with statements that his psychiatric disability started 1) while in service; and 2) in June 2003.  Furthermore, the Veteran did not report a pre-service contemporaneous diagnosis and on a July 1991 medical prescreening form, the Veteran checked a box indicating he had never been treated for a mental condition.

However, the Board recognizes the possibility of a pre-service condition.  A July 2008 treatment provider noted that the Veteran "may also have a personality disorder".  Similarly, a February 2011 treatment provider noted that the Veteran met some criteria for paranoid personality disorder and full criteria for both schizoid and schizotypal personality disorders.  
Personality disorders are not diseases or injuries for compensation purposes, but a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See 38 C.F.R. § 4.127.

In November 2006, a physical treatment provider noted the Veteran "was admitted with what sounds to be an acute panic attack superimposed on generalized anxiety disorder."  Similarly, in September 2015 a cardiologist stated "I sent a strong sense of anxiety superimposed on his somatic symptoms."  Neither doctor indicated superimposition on a personality disorder, and as discussed above, the Veteran's current psychological disabilities are not related to service.  However, erring on the side of thoroughness and recognizing that both doctors were not mental health professionals, the Board notes that the February 2011 examiner, who found that the Veteran met criteria for personality disorders, discussed with the Veteran "how personality traits can be both inherited and a product of one's environment" and noted the Veteran, when he was young, was around a man who was very abusive.

There is no mention of the Veteran's personality disorders being a product of the Veteran's environment in the military, the Veteran's service aggravating his personality disorders, or his psychological disabilities being superimposed on his personality disorders in the February 2011 treatment notes or any other treatment notes by a mental health professional.  This is consistent with the Veteran's social history as reported in April 2013.  The veteran reported he had a difficult childhood, in that his parents tended to argue a lot, that there was a lot of yelling and screaming in his mother and stepfather's house and that he was mostly physically abused by his stepmother prior to age three.  The Veteran denied any abuse in service and stated that he was not injured in service, saw no combat, or any traumatic experiences in service.   The examiner found the Veteran to be a fair historian.  The Board also finds that the Veteran does not have a mental disorder that is superimposed upon a personality disorder.

In light of the above, the Board finds the Veteran did not have a pre-service psychological disability for compensation purposes, and thus was unable to have such a disability aggravated.  

iii.  Psychosis as a Chronic Disability

Throughout the period on appeal the Veteran has been treated for acquired psychiatric disabilities that have been diagnosed in several ways.  As one examiner noted in August 2008: "Looking back at the records there are at least 2 major challenges in the care of this gentleman: he had been seen by a succession of psychiatrists (in training and attending) and has had a vague presentation that has been very dififcult (sic) to classify.  In addition to this is the patient's poor treatment adherence from the clinician's view vs poor tolerance of medication from the patient's point of view."   

The Board notes that during the pendency of the appeal the Veteran has stated he is being treated for schizophrenia and that the record contains diagnoses of psychosis not otherwise specified.  Although more recent treatment records indicate that there is no evidence of psychosis, it is considered a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a Veteran have a current disability before service connection may be awarded for that disability is also satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

As noted above, the evidence of record does not support that a nexus exists between the Veteran's current psychological disability and his service.  However, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
The Board finds the Veteran's psychoses did not manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) and 4.130.  As noted above, the Veteran stated that he experienced symptoms in service and that they gradually worsened.  However, the record does not contain a description of the severity of these symptoms while in service or in the year after separation, or whether the symptoms were a result of psychosis or another condition e.g. a personality disorder.  Furthermore and also noted above, the Veteran attended an October 1995 exam, approximately three months after separation, in which nervous manifestations were noted as zero and the Veteran was considered capable of managing his own benefit payments.  There are no other records from the year after separation. 

In summary, the Board concludes that the preponderance of the most probative evidence of record is against finding that service connection for an acquired psychiatric disability is warranted; the benefit of the doubt rule is therefore not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and schizophrenia is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


